Citation Nr: 0018074	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-06 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1971.  

The claims file contains a report of a rating decision in 
April 1985 wherein entitlement to service connection for 
residuals of exposure to Agent Orange (AO) including skin 
rash, open sores, dizziness, numbness, intestinal problems, 
stomach problems, and soreness of eyes was denied.




Also on file is the report of a July 1995 rating decision 
wherein it was determined that new and material evidence to 
reopen a claim of entitlement to service connection for 
residuals of exposure to AO claimed as a skin disorder was 
denied.

On file is a rating decision dated in April 1997 wherein 
entitlement to service connection for acute and subacute 
peripheral neuropathy as secondary to AO exposure was denied.

The current appeal arose from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO denied entitlement to 
service connection for peripheral neuropathy.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held, that in claims where an 
intervening change in law or regulation creates a new basis 
of entitlement to a benefit, de novo adjudication of the 
claim is warranted.  Spencer v. Brown, 4 Vet. App. 283 
(1993).  The RO already afforded the veteran the benefit of 
de novo review of his previously denied claim of entitlement 
to service connection for residuals of AO exposure.  
Accordingly, the case is ready for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for peripheral 
neuropathy is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for peripheral 
neuropathy is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that they 
are negative for any evidence or findings of peripheral 
neuropathy.

An October 1984 VA consultation report notes there was no 
electrical evidence of peripheral neuropathy.  Reference was 
made an attached report of VA electromyographic studies also 
dated in October 1984 noting no electrical evidence of 
peripheral neuropathy.

A November 1984 VA AO examination report is negative for any 
evidence or finding of peripheral neuropathy.

Private hospital records referable to an admission during May 
and June 1987 show diagnoses of Guillain-Barre and cigarette 
use.

On file is correspondence and a report of examination from a 
private physician dated in January 1989 noting treatment of 
the veteran for acute, inflammatory neuropathy, Guillain 
Barre.

A January 1989 private medical report shows the veteran 
complained of tingling of his arms and was diagnosed with 
bilateral Bell's Palsy, probably of viral etiology.

A March 1989 examination report from a private orthopedic 
surgeon shows pertinent diagnoses of Landry-Guillain-Barre'-
Stroll syndrome, resolving; and history of AO exposure.

An April 1989 letter on file from a private chiropractor 
refers to the veteran having sustained an on the job injury 
and his treatment for cervical, thoracic, and lumbar strain.  
Additional correspondence from this chiropractor is on file.

An August 1989 private medical report shows the examiner 
recorded that it would not be possible for him to say that 
the veteran did not have Guillain-Barre syndrome since he did 
not have his original records.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir 1996).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. § .303 (1999).

If not shown during service, service connection may be 
granted for an organic disease of the nervous system if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 (1999).

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent or more within one year from the date 
of termination of such service, establishes a presumption 
that the disease was incurred in service.  38 C.F.R. §§ 
3.307, 3.309 (1999).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (1999) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (1999).

An herbicide agent is a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(1).

Vietnam era service is from August 5, 1964 to May 7, 1975.  
The Veterans Benefits Improvements Act of 1996, Pub.L. No. 
275, extends the Vietnam era to February 28, 1961, for all 
veterans who served in Vietnam, and extends special 
eligibility for health benefits based on AO exposure to those 
who served on or after January 9, 1962.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the condition involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The pertinent regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following disease shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma; respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea); 
and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  These 
diseases shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne, or 
other acneform disease, consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military service.  38 C.F.R. § 3.307(a)(6)(ii).

Effective November 7, 1996, presumptive service connection is 
also warranted for acute and subacute peripheral neuropathy 
and prostate cancer under 38 C.F.R. § 3.309(e).  See 61 Fed. 
Reg. 575860-57589 (1996) (codified at 38 C.F.R. § 3.307, 
3.309).

For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(s), Note 2.  38 C.F.R. § 3.307(a)(6)(ii) 
has been amended to provide a 1-year manifestation period 
from the date of the last exposure for acute and subacute 
peripheral neuropathy.  Presumptive service connection is 
warranted for prostate cancer that manifests itself to a 
degree of 10 percent at any time after exposure.  
Furthermore, the Secretary of VA formally announced in the 
Federal Register on January 4, 1994, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not for certain conditions, or for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted."  59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5,98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 1999);  38 C.F.R. § 3.309(d) (1999).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that a veteran is not entitled to presumptive herbicide 
exposure solely on the basis of having served in the Republic 
of Vietnam.  The Court held that both service in the Republic 
of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in-service presumption 
of exposure to an herbicide agent.

The issue of whether the veteran currently has presumptive AO 
disorders or whether he developed the post-service 
disabilities secondary to AO exposure during his period of 
service involves a medical diagnosis or opinion as to medical 
causation; thus competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. at 93.  The record does not 
reflect that the veteran has a medical degree or qualified 
medical experience.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, although he is competent to testify as to 
observable symptoms, he is not competent to provide evidence 
or opinion that the observable symptoms are manifestations of 
chronic pathology or diagnose disability.  See Savage v. 
Gober, 10 Vet. App. 489, 497 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

In the instant case there is no medical diagnosis on file 
identifying any of the conditions listed including acute and 
subacute peripheral neuropathy at 38 C.F.R. § 3.309(e) for 
presumptive service connection based on herbicide exposure.  
Therefore, the veteran is not entitled to service connection 
on a presumptive basis.

Furthermore, pursuant to the Court's holding in McCartt, 
supra, even if the veteran actually served in Vietnam, he is 
not entitled to the presumption that he was exposed to AO 
during that period either.

Nevertheless, the veteran is still entitled to a grant of 
service connection if all the evidence, including that 
pertinent to service, establishes that the veteran has a 
chronic acquired disorder which was incurred in service.

In the instant case, the Board finds that the veteran has not 
submitted a well grounded claim of entitlement to service 
connection for peripheral neuropathy.  Initially, it is well 
to note that the evidentiary record in its entirety is 
negative for acute or subacute peripheral neuropathy which is 
a disorder subject to the presumptive provisions for service 
connection as secondary to AO exposure.  

Also, the service medical records are devoid of any evidence 
of acute or subacute peripheral neuropathy, a disorder not 
shown disabling to a compensable degree during the first post 
service year, nor by the evidence of record in its entirety.  
Additionally, there is no competent medical evidence of 
record linking the post service reported Guillain-Barre 
disorder to the veteran's period of service.

The Board notes that the only evidence submitted to show that 
the veteran has acute or subacute peripheral neuropathy as 
secondary to service and/or AO exposure is the veteran 
himself.  Such a determination of medical diagnosis requires 
competent medical evidence in order to have probative value.  
Colvin at 504; Grottveit at 93.

Nothing in the claims file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot well ground the claim of entitlement to 
service connection for the disorder at issue.  Grottveit at 
93; Caluza at 504.


Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has acute or subacute peripheral neuropathy related 
to his period of service including AO exposure.  Colvin, 
supra.

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober. 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for peripheral neuropathy is not well grounded, the doctrine 
of reasonable doubt has no application to his claim.  


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for peripheral neuropathy, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

